NUMBER 13-20-00085-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


JOHN PAUL BROOKS JR.,                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 249th District Court
                       of Somervell County, Texas.


                        MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Silva
                 Memorandum Opinion by Justice Silva

      Appellant John Paul Brooks Jr. appeals his convictions for possession of a

controlled substance of more than one gram but less than four grams and possession of

a controlled substance of less than one gram, first- and second-degree felonies,
respectively. 1 TEX. HEALTH & SAFETY CODE ANN. § 481.115(b), (c); TEX. PENAL CODE ANN.

§ 12.42(d). By what we construe as five issues, Brooks argues the trial court (1) abused

its discretion by denying his motion for a mistrial; (2) abused its discretion by denying his

motion for continuance; (3) erred by denying his motion to suppress evidence; (4) erred

by prohibiting Brooks from presenting evidence to the jury; and (5) erred by denying an

article 38.23(a) instruction in the jury charge. See TEX. CODE CRIM. PROC. art. 38.23(a).

We affirm. 2

                                         I.      BACKGROUND

        On December 12, 2018, Brooks was indicted for two counts of aggravated assault

with a deadly weapon (counts one and two), possession of a controlled substance of more

than one gram but less than four grams of methamphetamine (count three), and

possession of a controlled substance of less than one gram (count four). 3 TEX. PENAL

CODE ANN. § 22.02(a)(2); TEX. HEALTH & SAFETY CODE ANN. § 481.115(b), (c). Prior to trial,

Brooks filed a motion to suppress, which the trial court denied. When trial was set to

begin, Brooks filed a motion for continuance alleging he was unable to secure the

presence of two witnesses, which he deemed necessary. The trial court denied Brooks’s

motion for continuance. After the jury was empaneled and sworn, but prior to opening

statements or evidence, the trial court was notified that a juror communicated with another


        1   The jury also found two enhancement paragraphs to be true.

        2This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
        3 Prior to trial, the State abandoned counts one and two and renumbered the possession charges

as one and two, respectively.

                                                    2
individual about the case. Brooks moved for a mistrial, citing juror misconduct. The trial

court conducted a hearing on the allegations and subsequently denied Brooks’s motion

for mistrial.

A.      Search Warrants

        On October 19, 2018, Somervell County Sheriff's Office (SCSO) Captain Michael

Gilbert signed a probable cause affidavit for a search warrant. According to the affidavit,

Julie Dowdy presented herself to the Glen Rose Medical Center emergency room after

being physically assaulted by Brooks. Dowdy told SCSO deputies Josh Beatty and John

Gonzales that after an argument in Brooks’s van, Brooks shot her in the face with a CO2-

powered BB gun and threatened to cut her throat with a green camouflage-patterned

folding knife. Beatty observed Dowdy to have a hole in her cheek, visible swelling on the

right side of her face, and blood on her clothing and hospital bed sheets; Beatty also

observed photographs on Dowdy’s phone of herself covered in blood. 4 The affidavit

sought a warrant to search Brooks’s home and van for the BB gun, folding knife, and to

locate Dowdy’s blood stains in Brooks’s van or on his wheelchair. The same day, a judge

signed the search warrant, permitting SCSO to search Brooks’s home and vehicle for the

items listed.

        Gilbert testified that on October 19, 2018, he and several other officers executed

the search warrant at Brooks’s residence. According to Gilbert, SCSO evidence clerk Katy

Linnaberry and Texas Ranger Don Stoner searched Brooks’s vehicle, while Gilbert,



         4 Beatty’s observations were set out in writing in Defendant’s Exhibit 1-A, the second page of

Gilbert’s affidavit. Exhibit 1-A was originally missing from Defendant’s Exhibit 1, the affidavit for a search
warrant.
                                                      3
SCSO Investigator Thomas Cochran, and SCSO Chief Deputy Dwayne Griffin searched

Brooks’s residence. During the search, a CO2-powered BB gun and green camouflage-

patterned folding knife were recovered; additionally, Stoner found what appeared to be

two blood stains in Brooks’s vehicle. SCSO investigators found glass pipes and a

crystalline     substance      later    determined        to   be   approximately        1.61    grams      of

methamphetamine inside Brooks’s home. Griffin found several items used to consume

narcotics in Brooks’s nightstand while the methamphetamine was found inside a case in

Brooks’s chest of drawers at the foot of his bed. Another glass pipe was discovered by

Cochran in the entertainment center in Brooks’s living room.

        Following the October 19 search, Gilbert obtained an arrest warrant for Brooks

which was executed at his home on November 5, 2018. During the arrest, Stoner noticed

a tray located on Brooks’s nightstand with another glass pipe and a bag containing a

white, crystalline substance, later determined to be approximately .27 grams of

methamphetamine.

B.      Motion for Continuance

        Brooks filed a motion for continuance prior to trial on the basis that he was unable

to locate and serve subpoenas on Brett Yates and Amanda LaFan 5, who were material

witnesses to the assaultive offenses. 6 The trial court held a hearing on Brooks’s motion

on November 25, 2019, wherein the State notified the court that it would not be




        5   LaFan also appears in the record as LeFan.

          6 Brooks’s counsel represented to the trial court that he had filed requests for subpoenas with the

district clerk’s office ten days prior, but the private process server had been unable to locate the witnesses.

                                                      4
proceeding on the assaultive offenses. In response, Brooks’s counsel noted that he

believed the witnesses were necessary to rebut the information set out in Gilbert’s

affidavit in support of the October 19, 2018 search warrant as part of Brooks’s motion to

suppress. The trial court took the motion under advisement.

       Brooks reurged the motion on December 2, 2019, when the parties were set to

begin voir dire. During the discussion, Brooks testified that Yates and LaFan “were

present and observed the behavior of both [Brooks] and [Dowdy]” on the day of the

alleged assault. On cross examination, Brooks confirmed that neither Yates or LaFan

were present when the warrants were executed on October 19 and November 5. Brooks’s

counsel noted that while Yates 7 may be present at the time of the hearing, LaFan still

had not been served. The trial court denied Brooks’s motion for continuance. On

December 5, 2019, prior to opening statements and evidence, Brooks yet again moved

for a continuance asserting that LaFan had still not been located and served. The trial

court again denied Brooks’s motion.

C.     Motion to Suppress

       Although Brooks filed a pretrial motion to suppress, the trial court did not hear the

motion until after the jury was sworn and empaneled. Brooks’s motion to suppress

challenged the initial affidavit, alleging the affidavit in support of the request “fail[ed] to

state facts sufficient to allege[] probable cause to search the residence.” Brooks

specifically challenged the affidavit as being composed of conclusory statements rather

than factual allegations, and he argued that the affidavit “fail[ed] to allege sufficient


       7 On December 3, 2019, Brooks filed for a writ of attachment for Yates. Yates was taken into
custody by SCSO and was present during the jury trial.
                                                5
underlying facts to demonstrate that there would be a fair probability that evidence tending

to show that [Brooks] committed an offense would be found in the residence,” the affiant

failed to corroborate the facts contained therein by independent investigation, and that

“the information in the affidavit is too general to support a conclusion that any evidence

tending to show that the Defendant committed an offense would be found.” Despite the

numerous grounds for suppression listed, at the hearing Brooks only presented evidence

on and argued that Gilbert intentionally withheld information that would have eliminated

probable cause for the search warrant. Brooks makes the same argument on appeal and

does not address the other grounds listed in the motion to suppress.

        Gilbert was the only witness to testify during the motion to suppress. Gilbert

testified that SCSO began investigating an assault after Dowdy went to the Glen Rose

Medical Center to obtain treatment for injuries allegedly sustained during the assault.

According to Dowdy’s interview, she was with Brooks and two other individuals on

October 10, 2018, when the assault occurred: Yates and LaFan—both of whom

witnessed the assault. Gilbert testified that although he made attempts to interview Yates

and LaFan, he was unable to. According to Gilbert, Yates and LaFan were homeless and

did not have phones through which they could be contacted. 8

        Gilbert stated he did not interview Brooks following the October 10 assault to

prevent Brooks from removing or destroying potential evidence. Gilbert testified that he

did not mention Yates or LaFan in his affidavit because he had not located either of them



        8 Gilbert testified that he was aware Yates had a phone that only operated via internet, but Gilbert

could not contact him on it.

                                                     6
by the time he applied for the search warrant. Gilbert recounted that he found Dowdy’s

claims to be credible based on her injuries, as observed by Beatty and Gonzales, and the

way she described the assault. Gilbert could not recall whether, at the time he completed

the probable cause affidavit, he was aware that Dowdy had a criminal history. 9

        Dowdy’s written statement that she provided to SCSO was admitted for the trial

court’s review. According to Dowdy’s statement, while in Brooks’s vehicle, Brooks

grabbed Dowdy, so she grabbed him back. Brooks then repeatedly punched her in the

head and ultimately grabbed a silver or chrome and black CO2-powered BB gun and shot

her in the face. Although Yates and LaFan were not specifically named in her statement,

the statement refers to at least one other individual and explains that during the assault,

Dowdy “started screaming for someone to hand [her] a knife.” Dowdy’s statement then

goes on to state that Brooks “put a camo folding knife approximately 4[inches] long to the

right side of [her] throat.” The assault ended and Dowdy walked away, eventually walking

herself to the emergency room.

        During his case in chief, Brooks called Yates and Dowdy, but the State objected

as to relevance. After an offer of proof for each witness, the trial court sustained the

State’s objections. Brooks requested the trial court include a jury instruction pursuant to

Texas Code of Criminal Procedure article 38.23 regarding unlawful searches or seizures.

TEX. CODE CRIM. PROC. ANN. art. 38.23. The trial court denied Brooks’s motion to suppress



        9 When asked by Brooks’s counsel whether Gilbert knew “[t]hat [Dowdy] had been convicted of
assault on a public servant,” Gilbert responded that, “I would say probably so because, I mean, I knew that
she had the criminal record, so I would think that I probably knew what it was for.” Brooks’s counsel also
asked whether Gilbert was “[a]ware that she was currently [sic] on a felony probation for securing the
execution of a document by deception[,]” to which he responded that “[he] knew ultimately that she was on
probation.” Records of Dowdy’s convictions were not offered or admitted into the record.
                                                    7
and request for jury instruction pursuant to article 38.23 and entered findings of fact and

conclusions of law related to the motion to suppress and underlying affidavit and search.

D.     Motion for Mistrial

       On December 5, 2019, after the jury was empaneled and sworn, but before

opening statements or evidence was heard, the trial court notified the parties that its civil

court coordinator, Gina Horton, received a call regarding jury misconduct. Horton testified

that she received a call from a gentleman who would not identify himself but stated that

“one of the jurors on the case went to work and talked to co-workers about the case and

said things that could lead a person to believe that they may have already made up their

mind as to how they feel about the case.” Although the man would not identify himself, he

was subsequently identified as Lance Matthews, husband to juror Lory Matthews.

       Brooks moved for a mistrial following Horton’s testimony, citing concerns about not

receiving an impartial jury. An investigator with the Somervell County District Attorney’s

office, Derrell McCravey, testified that he discovered the caller was Lance. According to

McCravey’s investigation, Lance called the trial court because he received information

that another juror, Kimberly Parker, spoke to a co-worker about the case and

demonstrated that she already determined what the outcome of the case should be.

Parker’s co-worker was Samantha Gosling, juror Matthews’s daughter and Lance’s

stepdaughter.

       When called to testify, Parker denied making any comments about the case or

discussing the case. Parker testified that she did not have any information about Brooks,

did not know who he was, was unaware of the facts of the case, and had not formed an


                                             8
opinion regarding the outcome of the case. Parker affirmed that she would “keep an open

mind and give fair consideration to whatever the testimony is of the witnesses and the

evidence as presented[.]”

       Juror Matthews testified that Gosling inquired about the case, but Matthews

informed her she could not discuss the case. Juror Matthews explained that Gosling told

her the person Gosling spoke with was not selected for the jury, but juror Matthews

believed the person was on the jury. According to juror Matthews, Gosling’s inquiry was

based on her not understanding “why a drug charge would be going before a jury,

something to that effect.” Juror Matthews denied that Gosling indicated the person

Gosling spoke with made up their mind about the outcome of the case. When asked by

the State: “[B]ased on that conversation you had with your daughter, there was nothing

to indicate to you that somebody on the Jury had already made up their mind[?]” Juror

Matthews confirmed: “Right.” Juror Matthews also denied having made up her mind about

the case and confirmed she would listen to the evidence and testimony to reach a verdict.

       Gosling testified that Parker “nonchalantly said, oh it’s a drug—a drug charge; I

didn’t even know they did trials for that.” Gosling said the rest of the conversation involved

“a joke about how half the town of Glen Rose got summoned,” and “[they] laughed about

how she said that she’d never been picked for jury duty out of all the times she had been

summoned.” Gosling repeatedly denied that Parker made any comments about how the

case might end up but that “she said there must be more to the story and that she would

have to find out[.]” Following Gosling’s testimony, the parties each made their argument

to the trial court. The trial court denied Brooks’s motion for mistrial and reminded the jury


                                              9
they were not to discuss any facet of the case with anybody.

E.     Trial

       During trial, the State called the officers that executed the October 19 and

November 5 warrants to testify to the items they found and where they found them. James

Milam, a forensic scientist with the Texas Department of Public Safety Crime Lab, testified

that the 1.61 grams of crystalline substance he tested was methamphetamine. Lindsay

Gasche, another forensic scientist with the Texas Department of Public Safety Crime Lab,

testified that the .27 grams of crystalline substance that she tested was

methamphetamine.

       After the State rested, Brooks called Yates to testify. Brooks’s counsel notified the

trial court and parties that he intended to question Yates regarding the alleged assault on

Dowdy which the State objected was irrelevant to the guilt or innocence of the charge of

possession of a controlled substance. Brooks made an offer of proof wherein Yates

testified that Dowdy began “wailing [sic] on [Brooks]” following an argument. Yates denied

that Brooks threatened Dowdy with a knife and denied seeing Brooks shoot Dowdy with

a BB gun. The trial court sustained the State’s objection to Yates’s testimony.

       Brooks also called Dowdy as a witness. Following the State’s objection to Dowdy’s

testimony as irrelevant, Brooks made an offer of proof. As part of the offer of proof, Brooks

demonstrated that he intended to cross-examine Dowdy on her statements made to law

enforcement regarding the altercation between her and Brooks and to introduce evidence

of Dowdy’s criminal history. The trial court sustained the State’s objection.

       Brooks testified during trial as well. Brooks’s testimony focused primarily on the


                                             10
altercation between he and Dowdy. However, Brooks also testified regarding the

circumstances surrounding the possession charges. Specifically, Brooks testified that due

to his disabilities, he could not reach the chest of drawers where some of the

methamphetamine           and     paraphernalia    were   found.    Brooks     denied   that   the

methamphetamine recovered from his home belonged to him. Brooks admitted to several

prior   felony       convictions,    including    possession   of   cocaine,     possession     of

methamphetamine, and burglary of a habitation.

        The jury found Brooks guilty of possession of a controlled substance of more than

one gram but less than four grams and possession of a controlled substance of less than

one gram. TEX. HEALTH & SAFETY CODE ANN. § 481.115(b), (c); TEX. PENAL CODE ANN.

§ 12.42(d). The jury found both enhancement paragraphs to be true and assessed

punishment at twenty-five years and two years of confinement, respectively, to run

concurrently in the Texas Department of Criminal Justice–Institutional Division. This

appeal followed.

                                     II.    MOTION FOR MISTRIAL

        By his first issue, Brooks argues the trial court erred by denying his motion for

mistrial based on juror misconduct. 10

A.      Standard of Review and Applicable Law

        “We review a trial court’s denial of mistrial for an abuse of discretion.” Balderas v.

State, 517 S.W.3d 756, 783 (Tex. Crim. App. 2016). “[D]ue process does not require a

new trial every time a juror has been placed in a potentially compromising situation.”



        10   No alternate juror was empaneled.
                                                  11
Smith v. Phillips, 455 U.S. 209, 217 (1982). “[I]t is virtually impossible to shield jurors

from every contact or influence that might theoretically affect their vote.” Id. “Due process

means a jury capable and willing to decide the case solely on the evidence before it.” Id.

       “When a juror converses with an unauthorized person about the case, ‘injury to the

accused is presumed’ and a new trial may be warranted.” Quinn v. State, 958 S.W.2d

395, 401 (Tex. Crim. App. 1997) (quoting Robinson v. State, 851 S.W.2d 216, 230 (Tex.

Crim. App. 1991)). “However, the State may rebut this presumption of harm.” Id. “In

determining whether the State rebutted the presumption of harm, appellate courts should

defer to the trial court’s resolution of the historical facts and its determinations concerning

credibility and demeanor.” Id. Appellate courts “should afford almost total deference to a

trial court’s determination of historical facts that the record supports especially when the

trial court’s fact findings are based on an evaluation of credibility and demeanor.”

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). “[I]n essence[,] [we] view

the evidence in the light most favorable to the trial courts findings (or ruling, if there are

no pertinent findings).” Quinn, 958 S.W.2d at 402.

B.     Analysis

       Because the evidence reflects that at least one juror conversed with an

unauthorized person about the case, injury to Brooks is presumed. See id. at 401.

However, we must determine whether the presumption was sufficiently rebutted, keeping

in mind that we “should defer to the trial court’s resolution of the historical facts and its

determinations concerning credibility and demeanor.” See id. In the present case, Parker

commented to Gosling that she was not aware that defendants were afforded jury trials


                                             12
for drug charges. Despite Lance Matthews’s concern that Parker had made her mind up

about the case, Gosling denied that Parker made any indication about her thoughts

regarding guilt or innocence. Gosling then raised the issue with her mother, juror

Matthews. Both juror Matthews and Gosling testified that juror Matthews promptly ended

the discussion after Gosling brought it up. Both jurors, Matthews and Parker, testified that

they had not made up their mind about the case and were willing to hear all the evidence

and testimony presented. The conversations involving Matthews, Parker, and Gosling all

took place prior to opening statements and the presentation of evidence.

        In Quinn, a juror had a phone conversation with a co-worker wherein the juror told

the co-worker that the case involved the rape of a five-year-old child and made comments

about possible punishments for the defendant. See id. at 397. When questioned, the juror

testified that he had “fully and fairly listen[ed] to all [the] testimony presented in [the

defendant’s] defense with an open mind.” Id. at 399. The Texas Court of Criminal Appeals

concluded that the record supported the trial court’s findings that the juror did not

communicate the conversation to any other jurors and that the conversation did not affect

the jury’s deliberations. Id. at 402. Accordingly, the court held that the evidence supported

trial court's decision to deny appellant's motion for new trial on the ground of improper

juror communications. Id.

       Here, the trial court did not make explicit findings regarding the jurors’

communication with unauthorized parties. However, the trial court’s ruling indicates that

the State overcame the presumption of harm to Brooks. See id. Giving the appropriate

deference to the trial court, we conclude that the record supports the trial court’s ruling.


                                             13
See id. Specifically, the words communicated by the jurors did not indicate that the jurors

had reached a conclusion about the case. See id. Further, both jurors testified under oath

that they were willing to hear all the evidence and testimony presented and only then

decide. See id. Accordingly, we conclude that the trial court did not abuse its discretion

when it denied Brooks’s motion for mistrial. See Balderas, 517 S.W.3d at 783. Brooks’s

first issue is overruled.

                             III.   MOTION FOR CONTINUANCE

       By his second issue, Brooks argues the trial court erred by denying his motion for

continuance to secure two witnesses’ presence at trial.

A.     Standard of Review and Applicable Law

       “A trial court’s ruling on a motion for continuance is reviewed for an abuse of

discretion.” Cruz v. State, 565 S.W.3d 379, 381 (Tex. App.—San Antonio 2018, no pet.);

see also Gonzales v. State, No. 10-19-00208-CR, 2020 WL 5938812, *1 (Tex. App.—

Waco Aug. 26, 2020, no pet.) (mem. op., not designated for publication). “A trial court

does not abuse its discretion as long as its decision is within the zone of reasonable

disagreement.” Cruz, 565 S.W.3d at 381. “[I]n order to show reversible error predicated

on the denial of a pretrial motion for continuance, a defendant must demonstrate both

that the trial court erred in denying the motion and that the lack of a continuance harmed

him.” Gonzales v. State, 304 S.W.3d 838, 843 (Tex. Crim. App. 2010). To show harm, a

defendant is required to show “that the case made for delay was so convincing that no

reasonable trial judge could conclude that scheduling and other considerations as well as

fairness to the State outweighed the defendant’s interest in the delay of trial.” Id. (quoting


                                             14
George Dix & Robert O. Dawson, 42 Texas Practice: Criminal Practice and Procedure

§ 28.56 (2d ed. 2001), at 532–33).

       “A criminal [a]ction may be continued on the written motion of the State or of the

defendant, upon sufficient cause shown.” TEX. CODE CRIM. PROC. § 29.03. “A missing

witness is a valid reason for continuance and serves to justify appropriate delay.” Hart v.

State, 818 S.W.2d 430, 437 (Tex. App.—Corpus Christi–Edinburg 1991, no pet.). In an

original motion for continuance by a defendant on the basis of a missing witness, the

motion must state:

       1. The name of the witness and his residence, if known, or that his
          residence is not known.

       2. The diligence which has been used to procure his attendance; and it
          shall not be considered sufficient diligence to have caused to be issued,
          or to have applied for, a subpoena, in cases where the law authorized
          an attachment to issue.

       3. The facts which are expected to be proved by the witness, and it must
          appear to the court that they are material.

       4. That the witness is not absent by the procurement or consent of the
          defendant.

       5. That the motion is not made for delay.

       6. That there is no reasonable expectation that attendance of the witness
          can be secured during the present term of court by a postponement of
          the trial to some future day of said term. The truth of the first, or any
          subsequent motion, as well as the merit of the ground set forth therein
          and its sufficiency shall be addressed to the sound discretion of the court
          called to pass upon the same, and shall not be granted as a matter of
          right. If a motion for continuance be overruled, and the defendant
          convicted, if it appear upon the trial that the evidence of the witness or
          witnesses named in the motion was of a material character, and that the
          facts set forth in said motion were probably true, a new trial should be
          granted, and the cause continued or postponed to a future day of the
          same term.

                                            15
TEX. CODE CRIM. PROC. ANN. art. 29.06. In order to obtain a continuance, the witness must

be material. See Hardin v. State, 471 S.W.2d 60, 62 (Tex. Crim. App. 1971). Subsequent

motions for continuance on the same ground shall state: “(1) that the testimony cannot

be procured from any other source known to the defendant; and (2) that the defendant

has a reasonable expectation of procuring the same at the next term of court.” TEX. CODE

CRIM. PROC. ANN. art. 29.07.

B.     Analysis

       Brooks’s first motion for continuance was filed on November 25, 2019,

approximately one week before trial was scheduled to begin. Although Brooks’s motion

did not fully comply with the requirements set forth in article 29.06, the State did not object

to Brooks’s motion, and the trial court heard evidence and argument related to Brooks’s

motion. See id. art. 29.06. Brooks alleged that witnesses Yates and LaFan were material

witnesses to the alleged assault and would offer testimony contrary to Dowdy’s

statements. Neither Brooks nor the State had reliable addresses for either witness.

Brooks requested subpoenas be issued on November 15, which were subsequently

issued by the district clerk’s office. The trial court took Brooks’s motion for continuance

under advisement and postponed ruling until December 2, 2019, when jury selection was

set to begin. Brooks reurged his motion for continuance again on December 5, 2019, prior

to the start of opening statements and presentment of evidence. By this time, Yates had

been found and was in the custody of SCSO, pursuant to a writ of attachment.

       At the time Brooks’s motion was heard, the State abandoned the two aggravated

assault with a deadly weapon charges—the charges of which Yates and LaFan were

                                              16
alleged to be material witnesses. As the State noted, Yates and LaFan were not alleged

to have any knowledge of or would present testimony to Brooks’s charges of possession

of a controlled substance. See id. art. 29.06(3). Brooks alleges that, contrary to the State’s

assertion, LaFan’s testimony was necessary and material as a “key part of the defense

strategy” of filing and arguing his motion to suppress. As discussed infra, LaFan’s

testimony was neither material nor necessary for the trial court to consider Brooks’s

motion to suppress. See id. art. 29.06(6), 29.07(1); Hardin, 471 S.W.2d at 62. Yates and

LaFan were both present during the alleged assault; however, despite Yates’s

appearance via writ of attachment, Brooks did not call Yates as a witness during his

motion to suppress hearing. See TEX. CODE CRIM. PROC. ANN. art. 29.07(1). Further,

Brooks provided no argument or evidence that he would be able to secure LaFan’s

presence with a continuance. See id. art. 29.06(6), 29.07(2). Accordingly, the trial court

did not abuse its discretion when it denied Brooks’s motion for continuance. See Cruz,

565 S.W.3d at 381. Brooks’s second issue is overruled.

                                IV.    MOTION TO SUPPRESS

       By his third issue, Brooks argues the trial court erred by denying his motion to

suppress. Specifically, Brooks argues the probable cause affidavit upon which the

October 19, 2018 search warrant relied omitted material information that would have

eliminated probable cause.

A.     Standard of Review and Applicable Law

       In reviewing probable cause in an affidavit, “we give great deference to the

magistrate’s decision to issue the warrant and determine whether, considering the totality


                                             17
of the circumstances, the magistrate had a ‘substantial basis for concluding probable

cause existed.’” Morris v. State, 62 S.W.3d 817, 821 (Tex. App.—Waco 2001, no pet.)

(quoting Illinois v. Gates, 462 U.S. 213, 236 (1983)); see also Martin v. State, 620 S.W.3d

749, 763 (Tex. Crim. App. 2021). “Whether probable cause exists to support the issuance

of a search warrant is determined from the ‘four corners’ of the affidavit alone.” Id. (citing

Massey v. State, 933 S.W.2d 141, 148 (Tex. Crim. App. 1996)). “[T]he test is whether the

affidavit, read in a commonsensical and realistic manner and afforded all reasonable

inferences from the facts contained within, provided the magistrate with a ‘substantial

basis’ for the issuance of a warrant.” Foreman v. State, 613 S.W.3d 160, 164 (Tex. Crim.

App. 2020) (quoting State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011)).

Whether probable cause exists is a question of law. Ramos v. State, 31 S.W.3d 762, 764

(Tex. App.—Houston [1st Dist.] 2000, no pet.) (citing Guzman v. State, 955 S.W.2d 85,

89 (Tex. Crim. App. 1997)).

       “Statements made during the pre-trial hearing on the motion to suppress do not

factor into that determination.” Id. However,

       where the defendant makes a substantial preliminary showing that a false
       statement knowingly and intentionally, or with reckless disregard for the
       truth, was included by the affiant in the warrant affidavit, and if the allegedly
       false statement is necessary to the finding of probable cause, the Fourth
       Amendment requires that a hearing be held at the defendant’s request.

Franks v. Delaware, 438 U.S. 154, 155–56 (1978). If the defendant establishes by a

preponderance of the evidence that the affiant committed perjury or recklessly

disregarded the truth, the affidavit is considered without the false information. Id. at 156.

If the false information is set aside and “the remaining content is insufficient to establish


                                              18
probable cause, the search warrant must be voided and the fruits of the search excluded

to the same extent as if probable cause was lacking on the face of the affidavit.” Id.;

Hyland v. State, 574 S.W.3d 904, 912 (Tex. Crim. App. 2019). While some federal courts

have held that Franks equally applies to omissions in the affidavit, the Texas Court of

Criminal Appeals has not yet done so. See Massey, 933 S.W.2d at 146; see also Renteria

v. State, 206 S.W.3d 689, 703–04 (Tex. Crim. App. 2006) (assuming but not deciding

Franks applies to material omissions); but see Gonzales v. State, 481 S.W.3d 300, 311

(Tex. App.—San Antonio 2015, no pet.) (holding Franks does apply to material omissions

in the probable cause affidavit). If Franks were to apply to omissions made intentionally

or with reckless disregard for the accuracy of the affidavit, “the trial court would determine

whether, if the omitted material had been included in the affidavit, the affidavit would still

establish probable cause for the defendant’s arrest.” Gonzales, 481 S.W.3d at 311. “If,

after including the omitted material, the affidavit did not establish probable cause, then

the search warrant would be voided and the fruits of the search excluded.” Id.

B.     Analysis

       In order for Franks to apply, Brooks was required to show that Gilbert withheld

material information either intentionally or with reckless disregard for the accuracy of the

affidavit. See id. Brooks made no showing that Gilbert acted intentionally or with reckless

disregard for the accuracy of the affidavit. See Gonzales, 481 S.W.3d at 311. Here,

Dowdy complained that Brooks had assaulted her by punching her in the head and

shooting her in the face with a BB gun. Beatty personally observed Dowdy’s facial

swelling, hole in her cheek, and blood on her hospital bed and clothing— consistent with


                                             19
her description of the events. See Foreman, 613 S.W.3d at 164. Further, Gilbert included

in the affidavit that Dowdy told officers the altercation initiated as an argument, that she

struck Brooks as well, and that she requested a knife in response to Brooks striking her

with his fists. See id. Finally, Dowdy was able to describe the situation with a significant

amount of detail, including the time, location, and manner of the attack. See id. Given the

totality of the circumstances, Dowdy’s criminal history and the absence of identifying

information for two potential witnesses in the affidavit was not material. See Massey, 933

S.W.2d at 145–46; Foreman, 613 S.W.3d at 164. Even if the omitted information 11 was

included in the probable cause affidavit, the magistrate had a substantial basis for

determining probable cause existed. See Foreman, 613 S.W.3d at 164; Morris, 62 S.W.3d

at 821. Brooks’s third issue is overruled.

                                    V.      ARTICLE 38.23 INSTRUCTION

        By his fourth and fifth issues, Brooks argues the trial court erred by excluding

Dowdy’s and Yates’s testimony as it relates to the underlying assault and committed

harmful error by excluding an article 38.23 instruction in the jury charge, respectively. See

TEX. CODE CRIM. PROC. ANN. art. 38.23. Because Brooks’s article 38.23 instruction relied

on the testimony of Dowdy and Yates, we consider these issues together.

A.      Standard of Review and Applicable Law

        1.      Witness Testimony

        “We review a trial court’s exclusion of testimony under an abuse of discretion


        11 Although Brooks argues on appeal that Gilbert did not include in his affidavit that Dowdy is on

probation for executing a document by deception, Dowdy’s criminal history was never sufficiently
established. However, even assuming that is true, our conclusion stands. See Gonzales v. State, 481
S.W.3d 300, 311 (Tex. App.—San Antonio 2015, no pet.).
                                                   20
standard.” Webb v. State, 575 S.W.3d 905, 907 (Tex. App.—Waco 2019, pet. ref’d). A

trial court abuses its discretion if it acts arbitrarily or unreasonably, without reference to

any guiding rules or principles.” Id. “When considering a trial court’s decision to admit or

exclude evidence, we will not reverse the trial court’s ruling unless it falls outside the ‘zone

of reasonable disagreement.’” Id. (quoting Montgomery v. State, 810 S.W.2d 372, 380

(Tex. Crim. App. 1990)).

       “Irrelevant evidence is not admissible.” TEX. R. EVID. 402. “Evidence is relevant if:

(a) it has any tendency to make a fact more or less probable than it would be without the

evidence; and (b) the fact is of consequence in determining the action.” Id. R. 401; Teer

v. State, 895 S.W.2d 845, 851 (Tex. App.—Waco 1995, pet. dism’d). “Exclusion of

evidence will result in reversal only where a substantial right of the accused has been

affected.” Id.

       2.        Article 38.23 Instruction

       “We review the trial court’s decision not to include a defensive issue in the jury

charge for an abuse of discretion.” Bundage v. State, 470 S.W.3d 227, 231 (Tex. App.—

Houston [1st Dist.] 2015, no pet.); see also Thomas v. State, No. 10-11-00250-CR, 2013

WL 2639168, *7 (Tex. App.—Waco June 6, 2013, no pet.) (mem. op. not designated for

publication) (applying abuse of discretion standard to denial of article 38.23(a) instruction

in jury charge). When we review a charge for potential error, we engage in a two-step

process. Barrios v. State, 283 S.W.3d 348, 350 (Tex. Crim. App. 2009). The standard of

review differs depending on whether the defendant made a timely objection at trial. Jordan

v. State, 593 S.W.3d 340, 346 (Tex. Crim. App. 2020). If the error was the subject of a


                                              21
timely objection, as here, reversal is required if there is some harm to the defendant as a

result of the error. TEX. CODE CRIM. PROC. ANN. art. 36.19; Gonzalez v. State, 610 S.W.3d

22, 27 (Tex. Crim. App. 2020). First, we determine if there was error and, if so, we

determine if there is some harm to the defendant. Id.

       A trial court must give a requested instruction on every defensive issue raised by

the evidence without regard to its source or strength, even if the evidence is contradicted

or not credible. Krajcovic v. State, 393 S.W.2d 282, 286 (Tex. Crim. App. 2013); see also

TEX. PENAL CODE ANN. § 2.03(c) (“The issue of the existence of a defense is not submitted

to the jury unless evidence is admitted supporting the defense.”). Article 38.23(a) of the

code of criminal procedure provides that:

       No evidence obtained by an officer or other person in violation of any
       provisions of the Constitution or laws of the State of Texas, or of the
       Constitution or laws of the United States of America, shall be admitted in
       evidence against the accused on the trial of any criminal case.

       In any case where the legal evidence raises an issue hereunder, the jury
       shall be instructed that if it believes, or has a reasonable doubt, that the
       evidence was obtained in violation of the provisions of this Article, then and
       in such event, the jury shall disregard any such evidence so obtained.

TEX. CODE CRIM. PROC. ANN. art. 38.23(a). But “[i]t is an exception to [article 38.23(a)] that

the evidence was obtained by a law enforcement officer acting in objective good faith

reliance upon a warrant issued by a neutral magistrate based on probable cause.” Id. art.

38.23(b).

       “A defendant’s right to the submission of jury instructions under Article 38.23(a) is

limited to disputed issues of fact that are material to his claim of a constitutional or

statutory violation that would render evidence inadmissible.” Madden v. State, 242


                                             22
S.W.3d 504, 509–10 (Tex. Crim. App. 2007). To be entitled to the submission of jury

instructions under article 38.23(a), a defendant must meet three requirements: (1) the

evidence heard by the jury must raise an issue of fact; (2) the evidence on that fact must

be affirmatively contested; and (3) that contested factual issue must be material to the

lawfulness of the challenged conduct in obtaining the evidence. Id. at 510.

B.      Analysis

        After the State objected to the relevance of Yates’s testimony as to the possession

charges, Brooks made an offer of proof as to Yates’s anticipated testimony. The summary

of Yates’s testimony was that Dowdy was the aggressor in the altercation that led to the

search warrant. Brooks argued that the testimony was in support of Brooks’s motion to

suppress, despite the motion to suppress having been denied. The trial court sustained

the State’s objection. The State similarly objected to Dowdy’s testimony. During Brooks’s

offer of proof as to Dowdy’s testimony, Brooks identified to the trial court that he would

“like to offer the evidence of her misstatements[ 12] . . . . and be permitted to impeach her

with her two prior felony convictions.” The trial court again sustained the State’s relevance

objection. Because neither Yates nor Dowdy’s testimony tended to make the existence

of whether Brooks was in possession of methamphetamine more or less probable, their

testimony was not relevant to the matter before the jury. See TEX. R. EVID. 401, 402; Teer,

895 S.W.2d at 851. Further, their testimony did not tend to make whether Gilbert acted in

good or bad faith more or less probable. See TEX. R. EVID. 401, 402; Teer, 895 S.W.2d at

851. The trial court did not abuse its discretion by sustaining the State’s objection and


        12The misstatements Brooks referred to was the use of one of two racial slurs that a third party
used during the argument; Dowdy had previously used one in writing and another during her testimony.
                                                  23
excluding Yates’s and Dowdy’s testimony. See Baldree, 248 S.W.3d at 230.

       Regarding Brooks’s jury instruction challenge, as noted supra, whether probable

cause exists is a matter of law, not fact. See Ramos, 31 S.W.3d at 764. As such, Brooks

would not be entitled to the instruction absent a question of fact for the jury. See Madden,

242 S.W.3d at 510. Further, article 38.23(b) provides an exception for the instruction

when “the evidence was obtained by a law enforcement officer acting in objective good

faith reliance upon a warrant issued by a neutral magistrate based on probable cause.”

See TEX. CODE CRIM. PROC. ANN. art. 38.23(b). Having previously concluded that Gilbert

did not act intentionally or with reckless disregard to the accuracy of the affidavit, we

conclude article 38.23(b) is implicated. See id. Accordingly, Brooks was not entitled to a

jury instruction under article 38.23(a), and the trial court did not abuse its discretion in

denying Brooks’s requested instruction. See id.; Ramos, 31 S.W.3d at 764. Brooks’s

fourth and fifth issues are overruled.

                                    VI.    CONCLUSION

       We affirm the trial court’s judgment.

                                                               CLARISSA SILVA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
17th day of June, 2021.




                                               24